Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered October 8, 1985, convicting him of a scheme to defraud in the first degree (two counts), use of a false measuring device (eight counts), possession of a false measuring device (eight counts), selling or offering for sale fuel from a storage tank containing more than two inches of water (two counts) and violation of a "stop-use” order issued under the authority of Agriculture and Markets Law § 185 (3), upon a jury verdict, and sentencing him to concurrent terms of 1 to 3 years’ imprisonment on the convictions of scheme to defraud in the first degree and imposing a fine of $250 on each of the 19 remaining convictions.
Ordered that the judgment is modified, on the law, by reducing the fine imposed on each of the defendant’s 19 convictions under the Agriculture and Markets Law from $250 for each count to $200 for each count; as so modified, the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, we find that it was sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
*1063Although the court imposed separate fines for 19 of the defendant’s 21 convictions, we find the sentence was not excessive (see, People v Suitte, 90 AD2d 80). However, in imposing a fine of $250 for each of the defendant’s 19 convictions under the Agriculture and Markets Law, the court exceeded the maximum fine of $200 allowed by statute (see, Agriculture and Markets Law §41). Therefore, the fines imposed are reduced to $200 on each of those convictions. Bracken, J. P., Lawrence, Weinstein and Balletta, JJ., concur.